JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s final judgment filed March 12, 2003, dismissing appellant’s petition for a writ of habeas corpus without prejudice, be affirmed. The district court correctly determined that appellant’s claim should have been made via a 28 U.S.C. § 2255 motion filed in the sentencing court. See 28 U.S.C. § 2255.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.